Citation Nr: 1743768	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-28 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim for service connection for a left shoulder condition.

2. Entitlement to service connection for bilateral eye condition.

3. Entitlement to service connection for a left hand condition. 

4. Entitlement to service connection for a right shoulder/arm condition.

5. Entitlement to a disability rating in excess of 10 percent for asbestosis.

6. Entitlement to an initial compensable disability rating prior to November 4, 2014, and to a disability rating in excess of 20 percent from November 4, 2014, forward, for a left elbow condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.Z.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from November 1945 to May 1947.

This appeal to the Board of Veterans' Appeals (Board) is from October 2008, May 2010, October 2011, January 2013, and March 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2008, the RO denied entitlement to service connection for a left hand disorder and found that new and material had not been presented to reopen a claim for service connection for a left shoulder disorder.  In May 2010, the RO denied entitlement to a rating in excess of 10 percent for service-connected asbestosis.  In October 2011, the RO awarded service connection for a left elbow condition and assigned an initial 0 percent (noncompensable) rating, effective from October 10, 2007.  A November 2014 rating decision subsequently assigned a higher disability rating of 20 percent for the left elbow condition, as of November 4, 2014.

In January 2013, the RO denied entitlement to service connection for a bilateral eye condition.  In March 2015, the RO denied entitlement to service connection for a right shoulder/arm condition.  The Veteran submitted a Notice of Disagreement (NOD) in May 2015.  See Statement from DAV, dated May 14, 2015.  He has not yet been provided with a Statement of the Case (SOC) addressing this claim.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing in May 2015.  A transcript is associated with the claims file.

In August 2015, the Board remanded the claim on appeal for additional development.  The claims file has been returned to the Board for consideration

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the Board's August 2015 Remand, while the Veteran was provided a hearing before the undersigned VLJ in May 2015, during that hearing only his claim for an increased rating for his left elbow disability was discussed, and not his petition to reopen his claim for service connection for a left shoulder condition, his claims for service connection for a left hand condition and a bilateral eye condition, and his claim for an increased rating for asbestosis.  Therefore, the Board found, in its August 2015 Remand, that the Veteran must be scheduled for an appropriate hearing before the Board concerning the additional issues on appeal.  See 38 C.F.R. § 20.700 (2016).

The AOJ sent the Veteran a post-Remand March 2017 hearing notification letter, advising him that he was scheduled to be heard by the Board in April 2017, addressed to him at his West Roxbury, Massachusetts, address.  It appears that the Veteran maintains two addresses, one in West Roxbury, Massachusetts, and one in Salem, Massachusetts.  The AOJ also sent the Veteran a post-Remand August 2015 development letter, addressed to him at his Salem, Massachusetts address.
It is not clear if the Veteran received the March 2017 hearing notification letter, and on remand, the AOJ should reschedule the Veteran for a Board hearing and confirm his current address to make certain that he receives notice of such; and re-issue all communication since the time of the August 2015 Board remand to the Veteran at his current address.

Also, the Board, in its August 2015 Remand, sought the Veteran's complete treatment records from Michael Lowney, D.O., and from the Boston VA Healthcare System, as well as a new VA examination, related to his claim for an increased rating for his left elbow condition.  It does not appear that any development in this regard was completed.  On remand, the AOJ should obtain the additional records and schedule the Veteran for a VA examination to determine the current severity of his left elbow condition, seeking authorization from the Veteran as to his private treatment records and informing him of any scheduled VA examination at his current address.

Finally, as noted above, in March 2015, the RO denied entitlement to service connection for a right shoulder/arm condition.  The Veteran submitted a NOD in May 2015.  The Board, in its August 2015 Remand, found that the Veteran had not yet been provided with a SOC addressing this claim and such must be accomplished on remand.  See 38 C.F.R. §§ 19.26 (d), 19.29, 19.30, 19.31(a) (2016) (setting forth requirements for issuing an SOC once a NOD has been submitted); see 38 C.F.R.    § 19.9 (c) (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The AOJ, in August 2015, more than two years prior, sent the Veteran a letter informing him that development as to his claim was forthcoming.  However, it does not appear that the AOJ issued the required SOC, and on remand, the AOJ should issue such, to the Veteran's current address. 




(Continued on the next page)
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Confirm the Veteran's current mailing address, to include whether the address in West Roxbury, Salem, or another location is the most current.  Then, his current mailing address should be used in all correspondence in connection with this remand.

2. Send the Veteran, at his confirmed current address, a SOC addressing his claim of entitlement to service connection for a right shoulder/arm condition.  The Veteran must be advised of the time limit for filing a substantive appeal.  Only if the appeal is timely perfected should this issue be returned to the Board for further appellate consideration, if otherwise in order.

3. Schedule the Veteran for a hearing before a member of the Board at his local RO regarding his petition to reopen his claim for service connection for a left shoulder condition, his claims for service connection for a left hand condition and a bilateral eye condition, and his claim for an increased rating for asbestosis. Notify the Veteran, at his confirmed current address, and his representative, of the date and time of the hearing.

4. Make arrangements to obtain the Veteran's complete treatment records from Michael Lowney, D.O., dated from October 2007 forward. 

5. Make arrangements to obtain the Veteran's complete treatment records from the Boston VA Healthcare System, to include from the Jamaica Plain and West Roxbury treatment facilities, dated from October 2007 forward. 

6. After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of his left elbow condition.  Notify the Veteran, at his confirmed current address, and his representative, of the date and time of the examination.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

7. Finally, after completing any other development that may be warranted concerning the left elbow claim, readjudicate that claim.  If the benefits sought are not granted, the Veteran, at his confirmed current address, and his representative, must be furnished a Supplemental SOC (SSOC), addressing the claim for a higher rating for the left elbow condition and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




